                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

JAMES E. BOSTIC,                              )
                                              )
        Plaintiff,                            )
                                              )         NO. 3:18-cv-00562
v.                                            )
                                              )         JUDGE CAMPBELL
TENNESSEE DEPARTMENT OF                       )         MAGISTRATE JUDGE HOLMES
CORRECTIONS, et al.,                          )
                                              )
        Defendants.

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation on

Plaintiff’s Motion for Preliminary Injunctive Relief (Doc. No. 36), which was filed on February

21, 2019. In the Report and Recommendation, the Magistrate Judge finds that Plaintiff may not

challenge his confinement, his criminal conviction, or the duration of his sentence in a Section

1983 action. The Magistrate Judge recommends the Court deny Plaintiff’s Motion for Preliminary

Injunctive Relief.

       The Report and Recommendation advised the parties that any objections were to be filed

within fourteen days of service, and no objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, the Motion for Preliminary Injunctive Relief (Doc. No. 36)

is DENIED.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
2
